TO BE   ~UBLISHED




 KENTUCKY BAR ASSOCIATION                                                   MOVANT



 V.                               IN SUPREME COURT



 KENNETH JOSEPH BADER                                                RESPONDENT


                                  OPINION AND ORDER

       In this attorney disciplinary proceeding,    the Tri~ Commissioner issued a
 report finding that Respondent Kenneth Joseph Bader had violated two rules of

 professional misconduct, as charged by the Inquiry Commission. As a

. sanction, the Trial Commissioner recommended that Bader be       suspe~ded   from

 the practice of law for thirty (30) days and be assessed all costs associated with
                                       )


 this proceeding, pursuant to SCRl 3.450. Neither Bader nor the Kentucky Bar

 Association ("KBA") filed a notice of appeal from the report; accordingly; this

 case is before this Court for entry of a final order pursuant to SCR 3.370(9);.
                      \



. Finding su~ficient cause to dos~, we·; adopt   the Triai Commissioner's
 recommendation.



       1   Supreme Court Rules.
                                   KBA File 23761

        Bader, KBA Number is 02455, bar roster address 544 Baxter Avenue,

 Suite 200, Louisville, Kentucky 40204, Wa!S admitted to the practice of law in

 the Commonwealth of Kentucky on October 22, 1980. This disciplinary

. proceeding arose from orders entered by the Bullitt Circuit Court finding Bader

 to be in contempt of court on three separate occasions for failing to appear to

 represent the interests of his clients. Based upon complaints by the      ~ullitt
         ~




 Circuit Court judge, the Inquiry Commission issued a comphµnt against Bader

 in July 2015. Bader did not file a response. Subsequently, the Inquiry

 Commiss~on    issued a two-count charge against him. Count I charged that

 Bader violated SCR 3.130(3.4)(c), which provides: "A lawyer shall not ...

 knowingly disobey an obligation under the rules of a. tribunal without an open.

· refusal based on the claim that no valid obligation exists." Count II charged

 that Bader violated SCR 3.130(8. l)(b), which states, in pai:t, that in

 conjunction with a disciplinary matter, a lawyer shall not "knowingly fail to

 respond to a lawful demand for information from an admissions or disciplinary

 ~uthority."


       Bader did not timely answer the charge, but later requested, and

 received, additional time to .file an answer. In his answer, Bader addres·sed

 difficulties he faced as a sole practitioner, especially trying to cover cases in

 multiple courts. He claimed that he missed his contempt hearing in Bullitt

 Circuit ~ourt because he did not receive timely notice of it. He also spoke of

 health problems and serious personal issues, and stated that he had suffered a

                                          2
serious accident that caused him to be off work. However, Bader filed no

documentation to support any of these claims; and filed nothing e.lse of record

throughout this proceeding, despite addition81 requests for information from

the ·KBA and the Trial Commissioner, nor did he participate in any other way.

Bader did not appear at the pre:.hearing conference, file any witness or exhibit

lists in anticipation of the hearing, or attend the December 6, 2019 disciplinary

hearing itself.

      Following the hearing, the KBA timely filed its post-hearing brief. Bader

did not file a brief or request an ext~I?-sion of time to do so.· The Trial

·Commissioner thereafter issued its report, finding that with respect to Count I,

Bader violated SCR 3.130(3."!Hc) by engaging in conduct that resulted in three

contempt orders being issued by the Bullitt Circuit Court. The Trial
                                                           .           .
Commissioner found that the proof showed
                                    .
                                         by a preponderance of. the evidence

that on three separate occasions Bader failed, Without cause, to appear in the

Bullitt Circuit Court after having been duly ordered to appear. With respect to

Count II, the. Trial Commissioner found that the proof established by a

preponderance of the evidence that Bader had violated SCR 3.130(8. l)(b) by

failing to respond to additional requests, both from KBA Counsel and the Trial

Commissioner, for additional information during this proceeding and in all.

ways failed to ·participate in his disciplinary hearing.

      Having concluded that Bader violated the Rules of Professional Conduct

as charged in Count I and II, the Trial Commissioner considered Bader's past

disciplinary history in determining the appropriate sanction to recommend.

                                          3
The record shows that by order entered July 21, 2014, Bader received a private ·

· reprim~d for the following: 1) violating. SCR 3.130-1.3 by failing to .file ·a

client's bankruptcy pe~tion iri a timely manner; 2) violating SCR 3.130-L4(a)(2)

by failing to tell his client that he was not filing her bankruptcy petition

because she had not paid his fee; and 3) violating·scR 3.130-1.4(a)(3) by failing

to i:espond to his client's requests for information about her bankruptcy

proceedings. Considering Bader's conduct in the proceeding at bar, and his

disciplinary histocy, the Trial Commissioner recommended that Bader be

suspended from the practice of law for 30 days and be assessed atl costs

associated with this proceeding, pursuantJo SCR 3.450.

       Upon review of the Trial· Commissioner's recommendation, we find that

the proposed sanction is appropriate and is supported by this Court's prior

decisions. See, e.g., Ky. Bar Ass'n v. Myles, 436 S.W.3d 204 (Ky. 2014) (61-day

suspension warranted wher~ attorney disobeyed order of disciplinary authority
   .                   ;
r~quiring   him to return file to fprmer client, and failed to respond to

disciplinary authority's request for information); Ky..Bar Ass'n v. Leadingham,

269 S.W.3d 419 (Ky. 2008) (public reprimand, and 30-day ·suspension

probated on condition that attorney attend ethics program, appropriate

sanction for attorney's failure to obey orders .of the court and failure to respond

to a demand for    informati~n   from a disciplinary authority); Ky. Bar Ass'n v.

Quesinberry, 203 S.W.3d 137 (Ky. 2006) (30-day suspension merited where

attorney failed to properly handle a client's c~se and failed to respond to the

Inquicy Commission's request for information).                                        \




                                           4
      The record in this case indicates clear noncompliance with the rules of

Bader's chosen profession. The admonition he received in 2014 was for      s~milar

conduct. Upon the foregoing facts and charges, we find sufficient evidence to

adjudicate Bader guilty of all counts alleged in KBA File 23761. We further

liold that in light of Bader's conduct, the recommended sanction of the Trial

. Commissioner should be adopted.· Therefore, it is hereby ORDERED that:

   1. Respondent, Kenneth Joseph Bader, KBA Number 02455, 544 Baxter

      Avenue, Suite 200, Louisville, Kentucky 40204 is adjudged guilty of

      violating SCR 3.130(3.4)(c) and SCR 3.130(8. l)(b); ·

   2. Respondent is hereby suspended from the practice of law in the

      Commonwealth of Ken.tucky for a period of thirty (30) days;

   3. In accordance with SCR 3.450, Respondent is directed to pay all costs

      associated with these disciplinary proceedings against him, in the

      amount of $1,241.19, for which execution may issue from this Court

      upon finality of this Opinion and Order.

      All sitting. All concur.

      ENTERED: September 28, 2017.



                                      CHI




                                        5